Citation Nr: 0806997	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-41 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for residuals of a 
ruptured right ear drum. 

2. Entitlement to service connection for residuals of a 
ruptured left ear drum.

3. Entitlement to service connection for Meniere's disease.

4. Entitlement to a rating higher than 10 percent for 
service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1942 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in June 2004 and April 
2005, of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In February 2006, the veteran withdrew his request for a 
hearing.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1. Residuals of a ruptured right ear drum are the result of 
an injury in service in November 1944. 

2. Residuals of a ruptured left ear drum are not 
affirmatively shown to have had onset during service; and 
residuals of a ruptured left ear drum, first diagnosed after 
service, is unrelated to an injury, disease, or event of 
service origin.

3. Meniere's disease was not affirmatively shown to have had 
onset during service; Meniere's disease, first diagnosed 
after service, is unrelated to an injury, disease, or event 
of service origin; and Meniere's disease is not caused or 
made worse by service-connected hearing loss. 

4. The current 10 percent rating for tinnitus is the maximum 
schedular rating for tinnitus, whether tinnitus is perceived 
in one ear or each ear, and factors warranting an 
extraschedular rating are not shown.




CONCLUSIONS OF LAW

1. Residuals of a ruptured right ear drum were incurred in 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

2. Residuals of a ruptured left ear drum were not incurred in 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

3. Meniere's disease was not incurred in or aggravated by 
service; and Meniere's disease is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).

4. There is no legal basis for the assignment of a rating 
higher than 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


        Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Claims for Service Connection

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2005 and in March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease or event in 
service, causing injury or disease, or an injury, or a 
disease was made worse during service; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

The veteran was also informed that VA would obtain VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of his claims.  The notice included 
the provisions for the effective date of the claims and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice about the provisions for 
the effective date of the claims and for the degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  The timing 
error was cured by content-complying VCAA notice after which 
the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in August 2006.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In April 2005, the RO notified the 
veteran that except for a sick report attempts to obtain his 
service medical records were unsuccessful and that his 
records were apparently destroyed in a fire in 1973 at the 
location, where his service medical records were kept by the 
federal custodian.  The RO advised the veteran to submit any 
relevant evidence in his possession.  The veteran was 
afforded VA audiological examinations and VA medical opinions 
were obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claims, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.

Claim for Increase 

On the claim for increase for tinnitus, the U. S. Court of 
Appeals for Veterans Claims has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).



In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of a disability rating for 
tinnitus.  For this reason, further discussion of VCAA 
compliance, pertaining to the claim for increase for tinnitus 
is not warranted. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of discharge from service shows that the veteran 
arrived in Europe in March 1944 and returned to the United 
States in November 1945.  He participated in the campaigns of 
Normandy, Northern France, Rhineland, and Central Europe.  
His military occupation was a lithographic pressman and he 
was assigned to the 664th Engineer Topographic Company. 

The veteran's service medical records are unavailable.  A 
copy of a sick report discloses that on November 30, 1944, 
the veteran was reported to be sick and he was returned to 
duty.  The report does not include a reason for the entry. 

After service, private medical records show that in July 1983 
the veteran had a right tympanoplasty and fascia graft for a 
ruptured right tympanic membrane.  

In statements, dated in September 2003, the veteran stated 
that in October and November 1944 he was in the area of 
Conflans, France, where he was under artillery fire from the 
Germans.  He stated that one night an artillery round landed 
near him, injuring his ear, that he went to the field 
hospital, but nothing could be done unless he returned to 
England, which he declined to do, and, he went back to his 
unity and took care of the problem after the war ended. 

The veteran also stated that he had received treatment for 
his ear starting in the 1950s, that in the 1983 he had 
surgery to repair a ruptured right eardrum, and he was 
diagnosed with Meniere's disease shortly thereafter.  

On VA examination in June 2004, the veteran gave a history of 
noise exposure to various weapons while serving in the 
European Theater in 1944, and on one occasion he suffered a 
perforated right eardrum.  He also indicated that over the 
years he had problems with recurrent vertigo with nausea.  
The examiner found scarring of the right and left tympanic 
membranes.  The examiner commented that in 1984 while in 
private practice the veteran was patient of his and he 
performed a right tympanoplasty.  The examiner stated that 
his office records were destroyed and he had no recollection 
of whether the veteran had vertigo at the time. 

By a rating decision, dated in June 2004, the RO granted 
service connection for bilateral hearing loss and tinnitus.  

In a statement, dated in November 2004, the veteran stated 
that in France during World War II his right ear drum was 
injured by artillery fire and that after service it took two 
surgeries to correct the problem and that his when Meniere's 
disease started. 

In a statement, dated in February 2005, L.M., MD, stated that 
the veteran suffered from Meniere's disease for a long time.  

Records of a private hospital document Meniere's syndrome 
since January 1987. 

On VA examination in May 2006, the veteran gave a history of 
Meniere's disease, described as vertigo, nausea, vomiting, 
and fullness of the right ear, since the 1980s, although he 
indicated that he had symptoms before then.  The examiner 
expressed the opinion that the right perforated ear drum was 
at least as likely as not related to service, and that the 
left perforated ear drum was less likely than not related to 
service to acoustic trauma in service.  The examiner also 
expressed the opinion that Meniere's disease was less likely 
than not related to the perforated right eardrum in service.  



On VA examination in August 2007, the examiner expressed the 
opinion that there was no link between military noise 
exposure and acoustic trauma and Meniere's disease, if 
present, and it was less likely than not that Meniere's 
disease is related to the service-connected hearing loss.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310. 

In a case, where the veteran's service medical records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

Residuals of a Perforated Right Ear Drum 

The record shows that in July 1983 the veteran had a right 
tympanoplasty for a ruptured right tympanic membrane and a 
second tympanoplasty in 1984 as described by the VA examiner, 
who did the surgery while in private practice.  This evidence 
satisfies the legal requirement in a claim of service 
connection of evidence of current disability as a perforated 
ear drum is listed in VA's Schedule for Rating Disabilities, 
under Diagnostic Code 6211 of 38 C.F.R. § 4.87.  The record 
also contains evidence, which satisfies the second legal 
requirement in a claim of service connection, that is, a 
medical link between current residuals of ruptured right ear 
drum and injury or event, exposure to acoustic trauma, during 
service as the VA examiner on examination in May 2006 
expressed the opinion that the right perforated ear drum was 
at least as likely as not related to acoustic trauma in 
service.  

The remaining question is whether there is competent and 
credible evidence of an injury or event in service, which 
caused the perforated right eardrum.  Although the service 
medical records are not available, the record shows that in 
November 1944 the veteran was listed on a sick report.  The 
veteran has described an event during service in October or 
November 1944, when he was in the area of Conflans, France, 
where he was under artillery fire from the Germans and one 
night an artillery round landed near him, injuring his ear, 
and he went to a field hospital for treatment.  

The veteran is competent to describe his injury, exposure 
acoustic trauma, for which there is a medical link between 
the current residuals of ruptured right ear drum and exposure 
to acoustic trauma, during service.  And the Board finds the 
veteran's account credible, considering his unit, the place, 
Northern France, and the circumstances as U.S. forces were 
pushing toward the Rhine River in November 1944. 

For these reasons, the Board finds that the legal 
requirements for the establishment of service connection for 
residuals of a perforated right ear drum have been met.  


Residuals of a Perforated Left Ear Drum 

Although there is evidence of current residuals of a left 
perforated ear drum, unlike the record for the right ear, 
there is no medical link between current residuals of 
ruptured left ear drum and injury or event, exposure to 
acoustic trauma, during service as the VA examiner on 
examination in May 2006 expressed the opinion that the left 
perforated ear drum was less likely as not related to 
acoustic trauma in service.  Also, by the veteran's account 
only one ear was injured during service and the evidence 
favors the right ear.  Also, the VA examiner reported that 
the perforated left ear drum developed between the time he 
had examined the veteran in June 2004 and the VA examination 
in May 2006, which is evidence against the claim.  

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which the veteran as a lay person is not competent 
to provide, and as there is no favorable competent evidence 
to support the claim of service connection for residuals of a 
perforated left eardrum, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).



Meniere's Disease

The veteran claims that he was first diagnosed with Meniere's 
disease in the 1980s after he underwent surgery for repair of 
a ruptured eardrum, although he had been symptomatic for 
years before then.  He has also related Meniere's disease to 
the service-connected hearing loss.  

The veteran's service medical records, as noted previously, 
are not available. 

Although the service medical records are unavailable, there 
is also no medical evidence contemporaneous with service from 
any other source to support a finding that Meniere's disease 
was present or noted during service, the principles of 
service connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

The record does show that after service Dr. L.M. reported 
that the veteran suffered from Meniere's disease for a long 
time and records of a private hospital document Meniere's 
syndrome since January 1987, which is consistent with the 
veteran's statement that Meniere's disease was first 
diagnosed after his ear surgeries, which took place in 1983 
and 1984. 

As for service connection based on the initial documentation 
of Meniere's disease after service under 38 C.F.R. § 
3.303(d), there is no competent evidence that links the 
currently diagnosed Meniere's disease to an established event 
or injury of service origin.  Rather the only competent 
evidence of record opposes, rather than supports, the claim.

On VA examinations in 2006 and 2007, the VA examiner 
expressed the opinion that Meniere's disease was less likely 
than not related to the perforated right eardrum in service 
and that it was less likely than not that Meniere's disease 
was related to the service-connected hearing loss.

There is no competent medical evidence of record that favors 
the claim.

To the extent that the veteran asserts that he suffers from 
Meniere's disease that is related to service or a service-
connected disability, on a question of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim, that is, evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159(a).  For this reason, the Board rejects the 
veteran's statements as competent evidence to substantiate 
the claim on the question of medical causation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which the veteran as a lay person is not competent 
to provide, and as there is no favorable competent evidence 
to support the claim, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Tinnitus 

By a rating decision dated in June 2004, the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating under Diagnostic Code 6260.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2006).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. June 19, 
2006), the Federal Circuit affirmed VA's long-standing 
interpretation of DC 6260 that only a single 10 percent 
rating for tinnitus is assignable, whether or not the 
tinnitus is perceived unilaterally or bilaterally.  

In light of the foregoing, the Board concludes that the 
initial rating of 10 percent for tinnitus is the maximum 
rating assignable under DC 6260, whether or not tinnitus is 
perceived in each ear.  As the disposition of the claim is 
based on interpretation of the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service. 

The evidence does not indicate that tinnitus is so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  For this reason, the Board 
finds no basis to refer this case for consideration of an 
extraschedular rating.


ORDER

Service connection for residuals of a ruptured right ear drum 
is granted. 

Service connection for residuals of a ruptured left ear drum 
is denied.

Service connection for Meniere's disease is denied.

A rating higher than 10 percent for tinnitus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


